DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner acknowledges receipt pf amendment and remarks filed 02/04/2022.   Claim 20 has been amended to require the humectant to comprise of glycerol and from about 9% to about 25% propylene glycol.   

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Nikhil A. Heble on 05/06/2022.

The application has been amended as follows: 
In the claims, 
Amend new claim 39 as follows:
Claim 39.	(Currently Amended)	The oral care composition according to claim 20 further comprising: (vi) from about 10% to about 40%, by weight, of one or more polymers comprising an ethylene [oxide,]oxide-propylene oxide block co-polymer of average molecular weight greater than 5000 Da, wherein the ethylene [oxide,]oxide-propylene oxide block co-polymer comprises (ethylene oxide)x-(propylene oxide)y wherein x is an integer of 80-150 and y is an integer 30-80.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Proper Terminal Disclaimer filed 05/16/2022 overcomes the obviousness type double patenting rejection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/            Primary Examiner, Art Unit 1613